                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


ESTATE OF THE UNBORN CHILD
OF JENNIFER JAWSON, et al.,
               Plaintiffs,

          v.                                           Case No. 19-C-1008

MILWAUKEE COUNTY, et al.,
             Defendants.


                                DECISION AND ORDER

      Plaintiffs the Estate of the Unborn Child of Jennifer Jawson (“The Estate”) and

Jennifer Jawson (“Jawson”) filed this lawsuit alleging, among other claims, § 1983 claims

against several employees of Milwaukee County (the “County”), several employees of

Armor Correctional Health Services, Inc. (“Armor”), the County itself, and Armor itself.

The claims against Milwaukee County and Armor rely on a theory of Monell liability. The

County has moved the court to bifurcate any upcoming trial and to stay discovery on the

Monell claims until the other claims are resolved. Armor moves to join the motion to

bifurcate and adopt the arguments therein.

      Under Fed. R. Civ. Pro. 26(d)(3), I may order that discovery be sequenced “for the

parties’ and the witnesses’ convenience and in the interest of justice.” Under Fed. R. Civ.

Pro. 42(b), I may order separate trials of separate claims “for convenience, to avoid

prejudice, or to expedite and economize.” The decision whether to grant a motion to

bifurcate and stay in a case such as this “lies in [my] discretion and must be decided on


                                          -1-



         Case 2:19-cv-01008-LA Filed 08/21/20 Page 1 of 3 Document 140
a case-by-case basis.” Shalock v. State Farm Mut. Auto. Ins. Co., 2014 WL 950548, 2

(March 11, 2014). Because “bifurcation risks additional delay, it has remained the

exception and not the rule” in Monell cases. Tate v. City of Chi., 18-CV-7439 (N.D. Ill.

May 20, 2019).

       The County moves for bifurcation and stay for four reasons: (1) That a bifurcation

and stay would conserve resources because it would be logically and legally inconsistent

for plaintiffs to sustain their § 1983 claims against the County or Armor without first proving

an underlying constitutional violation; (2) That there would be minimal overlap between

the Monell claims and the claims regarding Jawson’s seven-day incarceration; (3) That a

joint trial would prejudice both sets of, allowing the possibility of Monell evidence being

imputed to the individual employees and allowing evidence of the infractions of the

employees to be attributed to the County; and (4) that a bifurcation and stay would not

prejudice the plaintiffs since it would allow for a more orderly and efficient trial. Armor

moves to join and adopts the County’s arguments.

       I do not find these arguments persuasive. The County’s concern about prejudice

to the defendants can be solved with a limiting instruction to the jury, should the need

arise. It is not clear at this time that the resolution of the individual claims would

necessarily resolve the Monell claims. See Thomas v. Cook Cnty. Sheriff’s Dept., 604

F.3d 290, 304-05 (7th Cir. 2010) (holding that a municipality can be held liable even if its

individual employees are not liable so long as the results are not legally inconsistent).

Further, it appears that there will be sufficient overlap between the claims that it would be


                                            -2-



         Case 2:19-cv-01008-LA Filed 08/21/20 Page 2 of 3 Document 140
wasteful to take a piecemeal approach to discovery; multiple correctional officers and

health care staff are individual defendants and both sets of claims will likely require

considerable discovery into their job duties, standards, and relevant policies. “[E]ven if

bifurcation might somehow promote judicial economy, courts should not order separate

trials when bifurcation would result in unnecessary delay” and here it is not clear that the

bifurcation would promote judicial economy. Real v. Bunn-O-Matic Corp., 195 F.R.D. 618,

620 (N.D. Ill. 2000). Because bifurcation is likely to result in duplicative discovery and

prolong the resolution of the case, and because I have not found it would promote judicial

economy, the bifurcation and stay is not justified. Therefore, the County’s motions for

bifurcation and to stay discovery, joined by Armor, are denied.

                                         CONCLUSION

       IT IS ORDERED that the motion for joinder at ECF no. 109 is GRANTED.

       IT IS FURTHER ORDERED that the motion to stay discovery at ECF no. 109 is

DENIED.

       IT IS FURTHER ORDERED that the motion to bifurcate ECF no. 78 is DENIED.

       Dated at Milwaukee, Wisconsin this 21st day of August, 2020.



                                                   s/Lynn Adelman_____________
                                                   LYNN ADELMAN
                                                   United States District Judge




                                           -3-



         Case 2:19-cv-01008-LA Filed 08/21/20 Page 3 of 3 Document 140
